IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-60,227-01


EX PARTE TERRY LEE HANKINS





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM TARRANT COUNTY



Per Curiam.  


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Article 11.071, Tex. Code Crim. Proc.
	On May 13, 2002, applicant was convicted of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Article 37.071, Tex. Code Crim.
Proc., and the trial court, accordingly, set punishment at death.  This Court affirmed
applicant's conviction and sentence on direct appeal.  Hankins v. State, No. 74,369 slip
op. (Tex. Crim. App. April 21, 2004).
	Applicant presents nine allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  The trial judge entered findings of fact
and conclusions of law, and recommended relief be denied. 
	This Court has reviewed the record with respect to the allegations made by
applicant.  We adopt the trial judge's findings and conclusions, with the exception of
conclusions of law ten, eleven, and twelve pertaining to applicant's allegations four, five
and six.  Based upon the trial court's findings and conclusions and our own review, the
relief sought is denied.
	IT IS SO ORDERED THIS THE 10TH DAY OF NOVEMBER, 2004.
Do Not Publish